           Case 1:21-cv-05295-VM Document 10
                                          11 Filed 07/02/21
                                                   07/06/21 Page 1 of 4
                                                                      3




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 PIRS CAPITAL, LLC,                              Case No. 1:21-cv-05295-VM

               Plaintiff,

       -against-

 TARGET DRILLING, INC., and
 STEPHEN KRAVITS a/k/a STEPHEN J.
 KRAVITS,
                                                                              7/6/2021
            Defendants.
 _________________________________

                            STIPULATION AND AGREED ORDER

      AND NOW, come the Defendants, Target Drilling, Inc. and Stephen Kravits a/k/a

Stephen J. Kravits, and the Plaintiff, Pirs Capital, LLC, by and through their undersigned

Counsel, and herby submit this Stipulation and Agreed Order as follows:

      1.      On March 15, 2021, the Plaintiff, Pirs Capital, LLC (“Pirs Capital”), filed a

Complaint in the Supreme Court of New York, County of New York at Index No.

651714/2021, alleging breach of contract claims against the Defendants, Target Drilling,

Inc. and Stephen Kravits a/k/a Stephen J. Kravits (the “Target Defendants”).

      2.      The Target Defendants timely removed the action to this Honorable Court

by filling a Notice of Removal on June 15, 2021 (See Docket #1).

      3.      Counsel for the Target Defendants sent a letter to Counsel for Pirs Capital

on June 22, 2021, with a copy to the Honorable Victor Marrero filed by CM/ECF (See

Docket #8), stating the position of the Target Defendants that the Merchant Agreement

dated January 8, 2020 (the “Merchant Agreement”) under which Pirs Capital’s claims




                                             1
            Case 1:21-cv-05295-VM Document 10
                                           11 Filed 07/02/21
                                                    07/06/21 Page 2 of 4
                                                                       3




against the Target Defendants are based, contains a binding agreement to arbitrate all

claims and disputes between the parties.

       4.      On June 22, 2021, Counsel for Pirs Capital sent a response letter to

Counsel for the Target Defendants, with a copy to the Honorable Victor Marrero filed by

CM/ECF (See Docket #9) stating that, upon the Target Defendants’ election to arbitrate

Pirs Capital’s claims against the Target Defendants, said claims should be arbitrated in

accordance with the Merchant Agreement.

       WHEREFORE, the Target Defendants and Pirs Capital stipulate and agree as

follows:

       A. The pending action in this Court is stayed pending arbitration.

       B. Pirs Capital will pursue all claims it has against the Target Defendants under

            the Merchant Agreement through arbitration.

       C. This Court shall have jurisdiction to hear Pirs Capital’s application to confirm

            any arbitration award relating to Pirs Capital’s claims under the Merchant

            Agreement against the Target Defendants.




                                             2
         Case 1:21-cv-05295-VM Document 10
                                        11 Filed 07/02/21
                                                 07/06/21 Page 3 of 4
                                                                    3




                                          Respectfully submitted,

Date: July 2, 2021                        /s/ Alexander L. Holmquist
                                          Alexander L. Holmquist, pro hac vice
                                          Robert O Lampl Law Office
                                          Benedum Trees Building
                                          223 Fourth Avenue, 4th Floor
                                          Pittsburgh, PA 15222
                                          (412) 392-0330 (phone)
                                          (412) 392-0335 (facsimile)
                                          Email: aholmquist@lampllaw.com
                                          Counsel for Defendants


Date: July 2, 2021                        /s/ Bryan E. Wolkind
                                          Bryan E. Wolkind
                                          Foster & Wolkind, P.C.
                                          80 Fifth Avenue, Suite 1401
                                          New York, NY 10011
                                          Email: bwolkind@foster-wolkind.com
                                          Counsel for Plaintiff


It is so Ordered.



        July 6, 2021
Date: ___________________                 _
                                          _____
                                             ____  __
                                                    _______
                                                          ____
                                                          __ _ ____________
                                          ________________________________      __
                                                                                _ _______
                                          U
                                          Unnitited
                                             ite
                                          United ed
                                                  d States
                                                    Sta
                                                     tate
                                                      ate
                                                        tes District
                                                            Diist
                                                            D  strriict
                                                                     ct JJudge
                                                                          udge
                                                                          ud ge




                                      3
